EXHIBIT 10.23

EXECUTION VERSION

REFINANCING AMENDMENT, dated as of November 25, 2013 (this “Amendment”), by and
among each of the entities listed under the caption “Refinancing Lenders” on the
signature pages hereto (each, a “Refinancing Lender” and, collectively the
“Refinancing Lenders”), the Revolving Lenders party hereto, Endurance
International Group Holdings, Inc., a Delaware corporation (formerly WP
Expedition Holdings L.P., a Delaware limited partnership) (“Holdings”), EIG
Investors Corp., a Delaware corporation (the “Borrower”), and Credit Suisse AG,
as the administrative agent for the Lenders under the Credit Agreement referred
to below (in such capacity, the “Administrative Agent”).

WHEREAS, reference is hereby made to the Second Amended and Restated Credit
Agreement, dated as of November 9, 2012 (as amended by that certain Incremental
Amendment to the Second Amended and Restated Credit Agreement dated as of
August 9, 2013 and that certain Amendment dated November 22, 2013, and as
further amended, restated, supplemented or otherwise modified and as in effect
immediately prior to the Refinancing Closing Date referred to below, the “Credit
Agreement”), among Holdings, the Borrower, the Lenders from time to time party
thereto, and the Administrative Agent (capitalized terms used but not defined
herein having the meaning provided in the Credit Agreement);

WHEREAS, Holdings and the Borrower have requested that the Refinancing Lenders
make term loans in an aggregate principal amount of $883,773,869.35 pursuant to
Section 2.21 of the Credit Agreement for the purposes of refinancing all of the
outstanding Term Loans (the “Original Term Loans”) under the Credit Agreement,
and the Refinancing Lenders are willing to provide such term loans on the terms
and conditions set forth in this Amendment; and

WHEREAS, Holdings and the Borrower have requested that the Refinancing Lenders
and the Revolving Lenders agree to amend the Credit Agreement in the manner and
at the time set forth in Section 4 below, and the Refinancing Lenders and the
Revolving Lenders party hereto are willing to so amend the Credit Agreement on
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

1. Each Refinancing Lender party hereto hereby commits to provide term loans
(the “Refinancing Loans”) in the amounts set forth on Schedule A annexed hereto,
pursuant to the provisions of Section 2.21 of the Credit Agreement on the terms
and subject to the conditions set forth herein and in the Credit Agreement. The
Refinancing Loans shall be deemed to be “Other Term Loans” for purposes of the
Credit Agreement having terms and provisions identical to those applicable to
the Original Term Loans except as otherwise set forth in this Amendment.

2. Each Refinancing Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment, (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, or any other Refinancing
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Term Lender.



--------------------------------------------------------------------------------

3. Each Refinancing Lender hereby agrees to make its respective Refinancing
Loans on the following terms and conditions:

(a) Repayment of Original Term Loans. The Original Term Loans, together with any
accrued interest and other amounts owing with respect thereto, shall be repaid
or paid, as applicable, with the proceeds of the Refinancing Loans, together
with cash on hand of the Borrower, immediately following the funding of the
Refinancing Loans on the Refinancing Closing Date.

(b) Other Terms and Conditions. Annex I hereto sets forth additional terms,
conditions and agreements applicable to this Amendment and the Refinancing
Loans. The date on which (x) the Administrative Agent shall have received a
counterpart signature page of this Refinancing Amendment duly executed by
Holdings, the Borrower, each other Loan Party (as to the Acknowledgement (as
defined in Annex I)), the Required Revolving Lenders, the Refinancing Lenders
and the Administrative Agent and (y) the conditions specified in Section II of
Annex I are satisfied (or waived in accordance with Section 5) shall be referred
to as the “Refinancing Closing Date”.

(c) Credit Agreement Governs. Except as set forth in this Amendment (including
Annex I hereto), the Refinancing Loans shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

(d) Certifications. By its execution of this Amendment, the undersigned officer
on behalf of Holdings and the Borrower certifies that:

(i) the representations and warranties of each Loan Party set forth in the Loan
Documents are and shall be true and correct in all material respects on and as
of the Refinancing Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they are
and shall be true and correct in all material respects as of such earlier date;
provided further that any representation and warranty that is qualified as to
materiality, “Material Adverse Effect” or similar language is and shall be true
and correct in all respects on the Refinancing Closing Date or on such earlier
date, as the case may be; and

(ii) at the time of and immediately after giving effect to the Refinancing
Loans, no Default or Event of Default shall have occurred and be continuing.

(e) Notices. For purposes of the Credit Agreement, the initial notice address of
each Refinancing Lender shall be as set forth below its signature below.

(f) Non-U.S. Lenders. Each Refinancing Lender that is not a U.S. person (as
defined in Section 7701(a)(30) of the Code), if any, shall have delivered to the
Administrative Agent such forms, certificates or other evidence with respect to
United States federal income tax withholding matters as such Refinancing Lender
may be required to deliver to Administrative Agent pursuant to Section 2.17 of
the Credit Agreement.

(g) Recordation of the Refinancing Loans. Upon execution and delivery hereof,
the Administrative Agent will record the Refinancing Loans made by each
Refinancing Lender in the Register.

4. Authorization to Enter into Third Amended and Restated Credit Agreement. Each
Refinancing Lender and each Revolving Lender party hereto hereby authorizes
Administrative Agent, acting on its behalf, on the Refinancing Closing Date
immediately following the making of the Refinancing Loans and the repayment of
the Original Term Loans in full, to enter into an amendment and restatement of
the Credit Agreement in the form attached hereto as Annex II.

 

- 2 -



--------------------------------------------------------------------------------

5. Amendment, Modification and Waiver. This Amendment may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by Holdings,
the Borrower, the Administrative Agent, the Required Revolving Lenders and the
Refinancing Lenders.

6. Entire Agreement. This Amendment, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

7. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Amendment shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent or any Refinancing Lender
may otherwise have to bring any action or proceeding relating to any Loan
Document against Holdings or the Borrower or their respective properties in the
courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section 7. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in any Loan Document will affect the right of any party to this Amendment to
serve process in any other manner permitted by law.

8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

- 3 -



--------------------------------------------------------------------------------

9. Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Amendment or
affecting the validity or enforceability of any of the terms or provisions of
this Amendment in any other jurisdiction. If any provision of this Amendment is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

10. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

11. Loan Document. This Amendment constitutes a “Loan Document” for purposes of
the Credit Agreement and the other Loan Documents.

[Remainder of Page Intentionally Left Blank.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

REFINANCING LENDERS:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Refinancing Lender

By:  

/s/ Kevin Buddhdew

Name:   Kevin Buddhdew Title:   Authorized Signatory By:  

/s/ Patrick Freytag

Name:   Patrick Freytag Title:   Authorized Signatory     Notice Address:    
Credit Suisse AG, Cayman Islands Branch     11 Madison Avenue, 23rd Floor    
New York, NY 10010     Attention: Sean Portrait     Telephone: (919) 994-6369  
  Fax: (212) 322-2291

 

[Refinancing Amendment - EIG Investors Corp.]



--------------------------------------------------------------------------------

REVOLVING LENDERS:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Revolving Lender

By:  

/s/ Kevin Buddhdew

Name:   Kevin Buddhdew Title:   Authorized Signatory By:  

/s/ Patrick Freytag

Name:   Patrick Freytag Title:   Authorized Signatory

 

[Refinancing Amendment - EIG Investors Corp.]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Revolving Lender By:  

/s/ Michelle Latzoni

Name:   Michelle Latzoni Title:   Authorized Signatory

 

[Refinancing Amendment - EIG Investors Corp.]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Revolving Lender

By:  

/s/ Andrew W. Earls

Name:   Andrew Earls Title:   Authorized Signatory

 

[Refinancing Amendment - EIG Investors Corp.]



--------------------------------------------------------------------------------

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.,

as Holdings

By:  

/s/ Hari Ravichandran

Name:   Hari Ravichandran Title:   President and Chief Executive Officer

EIG INVESTORS CORP.,

as Borrower

By:  

/s/ Hari Ravichandran

Name:   Hari Ravichandran Title:   President and Chief Executive Officer

 

[Refinancing Amendment - EIG Investors Corp.]



--------------------------------------------------------------------------------

Consented to by:

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

By:  

/s/ Kevin Buddhdew

Name:   Kevin Buddhdew Title:   Authorized Signatory By:  

/s/ Patrick Freytag

Name:   Patrick Freytag Title:   Authorized Signatory

 

[Refinancing Amendment - EIG Investors Corp.]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each of the undersigned Loan Parties hereby acknowledges and agrees that (i) the
Refinancing Loans are Other Term Loans and the Refinancing Lenders are Lenders
for purposes of the Credit Agreement and the other Loan Documents, (ii) all of
its obligations under the Guarantee Agreement, the Collateral Agreement and the
other Security Documents to which it is a party are reaffirmed and remain in
full force and effect on a continuous basis, (iii) its grant of security
interests and its guaranties pursuant to the Guarantee Agreement, the Collateral
Agreement and the other Security Documents are reaffirmed and remain in full
force and effect after giving effect to this Amendment and (iv) the Secured
Obligations (as defined in the Collateral Agreement) include, among other things
and without limitation, the due and punctual payment of the principal of,
interest on, and premium (if any) on, the Refinancing Loans.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

BLUEHOST INC. FASTDOMAIN INC. DOMAIN NAME HOLDING COMPANY, INC. ENDURANCE
INTERNATIONAL GROUP - WEST, INC.

THE ENDURANCE INTERNATIONAL GROUP, INC.

HOSTGATOR.COM LLC

A SMALL ORANGE, LLC

HOMESTEAD TECHNOLOGIES INC.,

each as a Loan Party

By:  

/s/ Hari Ravichandran

  Name:   Hari Ravichandran   Title:   President and Chief Executive Officer

[Refinancing Amendment Acknowledgment]



--------------------------------------------------------------------------------

SCHEDULE A

TO REFINANCING AMENDMENT

 

Refinancing Lender

   Type of Commitment    Principal Amount  

Credit Suisse AG, Cayman Islands Branch

   Term Loan Commitment    $ 883,773,869.35   



--------------------------------------------------------------------------------

ANNEX I

TO REFINANCING AMENDMENT

OTHER TERMS AND CONDITIONS

I. Additional Representations and Warranties.

To induce (x) the Refinancing Lenders to enter into this Amendment and to make
the Refinancing Loans pursuant to Section 2.21 of the Credit Agreement and
(y) the Revolving Lenders to enter into this Amendment, Holdings and the
Borrower hereby represent and warrant as of the Refinancing Closing Date that:

1. Corporate Power; Authorization; Enforceable Obligations.

(a) Each Loan Party has the corporate or other organizational power and
authority to execute, deliver and perform its obligations under this Amendment
(including the Acknowledgment thereof attached hereinabove (the
“Acknowledgment”)) and, in the case of the Borrower, to borrow the Refinancing
Loans under the Credit Agreement. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and, in the case of the Borrower, to authorize the Refinancing
Loans on the terms and conditions of this Amendment.

(b) This Amendment (including the Acknowledgment) has been duly executed and
delivered on behalf of each Loan Party. This Amendment (including the
Acknowledgment) constitutes a legal, valid and binding obligation of each Loan
Party, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

2. No Legal Bar. The execution, delivery and performance of this Amendment
(including the Acknowledgment) by each Loan Party and the borrowing of the
Refinancing Loans and the use of the proceeds thereof (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate (i) the Organizational Documents of,
or (ii) any Requirements of Law applicable to, Holdings, the Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument binding upon Holdings, the Borrower
or any Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset of Holdings, the Borrower or any Restricted Subsidiary, except Liens
created under the Loan Documents, except (in the case of each of clauses (a),
(b)(ii) and (c) of this paragraph) to the extent that the failure to obtain or
make such consent, approval, registration, filing or action, or such violation,
as the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

3. Solvency. Holdings, the Borrower and its Subsidiaries are (when taken as a
whole on a consolidated basis), and immediately after giving effect to the
making of the Refinancing Loans and the repayment of the Original Term Loans
will be, solvent (as determined in the manner contemplated by Section 3.14 of
the Credit Agreement).



--------------------------------------------------------------------------------

II. Conditions to the Refinancing Closing Date.

In addition to the other conditions set forth in this Amendment and in
Section 2.21 of the Credit Agreement (as applicable), the agreement of (x) each
Refinancing Lender to make its Refinancing Loan on the Refinancing Closing Date
and (y) each Refinancing Lender and the Required Revolving Lenders to amend and
restate the Credit Agreement as provided in Section 4 above is subject to the
satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Lenders and the Issuing Banks and dated the
Refinancing Closing Date) of Cleary Gottlieb Steen & Hamilton LLP, New York
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent. Each of Holdings and the Borrower hereby requests such
counsel to deliver such opinion.

(b) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Refinancing Closing Date, substantially in the form of Exhibit
H to the Credit Agreement, or otherwise in form and substance reasonably
satisfactory to the Administrative Agent, with appropriate insertions, executed
by any Responsible Officer of such Loan Party, and including or attaching the
documents (or certifications) referred to in paragraph (c) below.

(c) The Administrative Agent shall have received (i) as to each Loan Party,
either (x) a copy of each Organizational Document of such Loan Party certified,
to the extent applicable, as of a recent date by the applicable Governmental
Authority or (y) written certification by such Loan Party’s secretary, assistant
secretary or other Responsible Officer that such Loan Party’s Organizational
Documents certified and delivered to the Administrative Agent on the Second
Amendment Effective Date pursuant to paragraphs (c) and (d), respectively, of
Section 4.03 of the Credit Agreement remain in full force and effect on the
Refinancing Closing Date without modification or amendment since such
certification and delivery, (ii) as to each Loan Party, either (x) signature and
incumbency certificates of the Responsible Officers of such Loan Party executing
the Loan Documents to which it is a party or (y) written certification by such
Loan Party’s secretary, assistant secretary or other Responsible Officer that
such Loan Party’s signature and incumbency certificates delivered to the
Administrative Agent on the Second Amendment Effective Date pursuant to
paragraphs (c) and (d) of Section 4.03 of the Credit Agreement remain true and
correct as of the Refinancing Closing Date, (iii) resolutions of the board of
directors and/or similar governing bodies of each Loan Party approving and
authorizing the execution, delivery and performance of this Amendment, certified
as of the Refinancing Closing Date by its secretary, an assistant secretary or a
Responsible Officer as being in full force and effect without modification or
amendment, and (iv) a good standing certificate (to the extent such concept
exists) from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation as of a reasonably
recent date.

(d) The Administrative Agent shall have received a Borrowing Request in respect
of the Refinancing Loans not later than 2:00 p.m., New York City time, one
Business Day before the Refinancing Closing Date and as otherwise in accordance
with Section 2.03 of the Credit Agreement.

(e) The Administrative Agent and each of Credit Suisse Securities (USA) LLC,
Goldman Sachs Lending Partners LLC, Morgan Stanley Senior Funding, Inc. and
Wells Fargo Securities, LLC (the “Arrangers”) shall have received all fees and
other amounts previously agreed in writing by the Borrower and the
Administrative Agent or any of the Arrangers to be due and payable on or prior
to the Refinancing Closing Date, including, to the extent invoiced at least
three Business Days prior to the Refinancing Closing Date, reimbursement or
payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
under any Loan Document.

 

I-2



--------------------------------------------------------------------------------

(f) The Lenders shall have received a certificate from the chief financial
officer of the Borrower certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis immediately after giving effect to the
funding of the Refinancing Loans and the repayment of the Original Term Loans
with the proceeds thereof.

[Remainder of page left intentionally blank]

 

I-3



--------------------------------------------------------------------------------

ANNEX II

TO REFINANCING AMENDMENT

FORM OF THIRD AMENDED AND RESTATED CREDIT AGREEMENT

[Provided under separate cover]